DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1–4 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record, for the reasons stated by the Applicant.
Claim 1 is also allowable over Conkle, US 4,861,354 (“Conkle”) in view of Grandjean et al., US 5,900,043 (“Grandjean”).  
Claim 1 discloses a method of air filtration.  The method comprises capturing impurities from air using a filter media layer.  The method also comprises, using two acoustic generating means, comprised in two horizontal plates, placed at the top and bottom sides of the filter media layer, to generate acoustic waves perpendicular to a direction of displacement of one or more impurities propagated into the filter media layer.  
Conkle discloses a method of filtering pollutants from a gas stream, by capturing the pollutants in a filter media layer 1. See Conkle Fig., col. 3, ll. 60–67.  Two acoustic generating means 10 are provided on either side of the filter media layer 1, to propagate acoustic waves into the filter media layer 1, perpendicular to the direction of gas flow through the filter media layer 1.  Id. at col. 4, ll. 26–40.  The acoustic waves remove 
Conkle fails to teach each acoustic generating means 10 being associated with a horizontal plate.  However, Grandjean discloses a device for cleaning a filter 3, comprising a sound wave generator 14 which vibrates a plate 12 to transfer sound waves into the filter 3 for cleaning.  See Grandjean Fig. 1, col. 3, ll. 4–17.  It would have been obvious to use Grandjean’s sound wave generator 14 and plate 12, to replace each of Conkle’s acoustic generating means 10, because the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art, when the substitution would be expected to produce predictable results.  See MPEP 2143(I)(B).


    PNG
    media_image1.png
    959
    520
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1024
    1489
    media_image2.png
    Greyscale


This combination, however, fails to teach all of the limitations of the claimed invention.  Claim 1 requires that the two horizontal plates are placed at the top and bottom sides of the filter media layer.  In Conkle, the two acoustic generating means 10 are placed on either side of the filter media layer 1.  It would not have been obvious to relocate the acoustic generating means 10, to be on the top and bottom of the filter media layer 1.  Rather, placing an acoustic generating means 10 on the bottom side of the filter media layer 1 would prevent debris from falling into the hopper.  
Likewise, it would not have been obvious to modify Grandjean to include an additional sound wave generator 14, below the filter 3, because this would prevent debris from falling into the collection bin 10.  
Claims 2–4 and 9 are allowable because they depend from claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776